The following order has been entered on the motion filed on the 9th of June 2016 by Petitioner for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 18th of August 2016."
Upon consideration of the petition filed by Petitioner on the 27th of June 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Ashe County:
"Dismissed by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 11th of July 2016 by Petitioner for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 18th of August 2016."